DETAILED ACTION
This action is in response to communications filed on September 28th, 2021.
Claims 1-21 are hereby allowed.  Claims 1, 8, and 15 are currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on pages 9-8 of their response filed on September 28th, 2021 are persuasive in arguing that the prior art of record (Ludin) does not teach independent claim 1, 8, and 15.  Specifically, the prior art of record does not teach: prior to the second TCP connection being fully established, transmitting by the TCP intermediate device, a second SYN pack to the TCP origin server, wherein the second SYN packet is a second initial message to establish a third TCP connection between the TCP intermediate device and the TCP origin server.
Upon further search and consideration in the technology area of TCP intermediate devices splitting TCP connections between a TCP client and TCP origin server, no prior art was identified as teaching: prior to the second TCP connection being fully established, transmitting by the TCP intermediate device, a second SYN pack to the TCP origin server, wherein the second SYN packet is a second initial message to establish a third TCP connection between the TCP intermediate device and the TCP origin server.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fontes			Pat. Pub.	2003/0135625
Qu			Pat. Pub.	2007/0233877
Sun			Pat. Pub.	2013/0263245
Graham-Cumming	Patent no.	8,806,011
Van Bemmel		Pat. Pub.	2014/0330976
Archer			Pat. Pub.	2015/0171962
Heo			Pat. Pub.	2015/0215277
Agrawal		Patent no.	9,148,383
Sreeramoju		Pat. Pub.	2016/0197823
Diggins			Patent no.	9,749,354
Jalan			Patent no.	10,038,693
Ma			Pat. Pub.	2018/0302434
Bifulco			Pat. Pub.	2019/0320046
Tourrilhes		Pat. Pub.	2020/0304606

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1/1/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457